DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 12/12/2019 and 04/13/2019 have been considered by the Examiner.

Drawings
The drawings are objected to because reference character 1200 is used for two different components on Figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
*Note: The Examiner believes that one of the reference character 1200s was intended to be reference character 1250 in order to represent a charging port.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0063], line 6: “step count 11220” should be “step count 11230”.  
Appropriate correction is required.

Claim Objections
Claim 3 objected to because of the following informalities:  
Line 1: “wherein the PCBA layer further comprising” should be changed to “wherein the PCBA layer is further comprising”.
Claim 4 objected to because of the following informalities:
Lines 1-2: “measurement components further comprising” should say “measurement components are further comprising”.
Line 7: “or the photodiodes are aligned” should say “or the photodiodes, are aligned”.  Please add comma.
Line 9: “or the photodiodes are aligned” should say “or the photodiodes, are aligned”.  Please add comma.
Claim 9 objected to because of the following informalities:
The Examiner believes that the Applicant intended for “The ring of claim 8” instead of the “The ring of claim 7”.  The Examiner believes that claim 9 was intended to depend from independent claim 8 due to the order of the claims and because claim 9 would be slightly redundant if actually intended to be dependent on claim 7.  Please provide an explanation or make appropriate corrections.  For the sake of compact prosecution, the Examiner is examining claim 9 as if it were dependent on claim 8.
Claim 10 objected to because of the following informalities:
The Examiner believes that the Applicant intended for “The ring of claim 8” instead of the “The ring of claim 7”.  The Examiner believes that claim 10 was intended to depend from independent claim 8 due to the order of the claims and because claim 10 would be slightly redundant if actually intended to be dependent on claim 7.  Please provide an explanation or make appropriate corrections.  For the sake of compact prosecution, the Examiner is examining claim 10 as if it were dependent on claim 8.
Claim 11 objected to because of the following informalities:
Line 1: “include” should be changed to “includes”.
Claim 12 objected to because of the following informalities:
Line 1: “include” should be changed to “includes”.
Claim 16 
Line 3: “at least accelerometer” should be changed to “at least an accelerometer”.
Claim 19 objected to because of the following informalities:
Lines 1-2: “oximetry sensor further comprising” should be changed to “oximetry sensor is further comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The Examiner wishes to reiterate the following:
For the sake of compact prosecution, the Examiner is examining claim 9 as if it were dependent on claim 8.
For the sake of compact prosecution, the Examiner is examining claim 10 as if it were dependent on claim 8.
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation of “with integrated display” and “the display section” renders claim 1 indefinite.  It is unclear to the Examiner if these two terms are referring to the same component or two different components.  Please make clarifications and/or appropriate corrections.

Claim 1 recites the limitation "user" in line 14, whereas user was already introduced in claim 1 (line 13).  It is unclear whether applicant intended to claim the same or a different user.  Consider changing to “the user”.

Claim 3 recites the limitation "a user digit" in line 7, whereas a user digit was already introduced in a claim that claim 3 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different user digit.  Consider changing to “the user digit”.

The recitation of “with integrated display” and “the display section” renders claim 8 indefinite.  It is unclear to the Examiner if these two terms are referring to the same component or two different components.  Please make clarifications and/or appropriate corrections.

Claim 8 recites the limitation "user" in line 11, whereas a user was already introduced in claim 8 (line 10).  It is unclear whether applicant intended to claim the same or a different user.  Consider changing to “the user”.

Claim 10 recites the limitation "a user digit" in line 7, whereas a user digit was already introduced in a claim that claim 10 depends from (claim 8).  It is unclear whether applicant intended to claim the same or a different user digit.  Consider changing to “the user digit”.

Claim 14 recites the limitation "the ring shell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that it is possible the Applicant intended claim 14 to depend from claim 13.

The recitation of “with integrated display”, “display layer”, and “the display section” renders claim 16 indefinite.  It is unclear to the Examiner if these three terms are referring to the same component or three different components.  Please make clarifications and/or appropriate corrections.
Claim 16 recites the limitation "user" in line 10, whereas user was already introduced in claim 16 (line 9).  It is unclear whether applicant intended to claim the same or a different user.  Consider changing to “the user”.
Claim 16 recites the limitation "an activation switch" in line 7, whereas a switch was already introduced in claim 16 (line 2).  It is unclear whether applicant intended to claim the same or a different switch.  Consider changing to “the switch”.

	
Claim 18 recites the limitation "a user digit" in line 7, whereas a user digit was already introduced in a claim that claim 18 depends from (claim 16).  It is unclear 

*Note: Claims 2, 4-7, 9, 11-13, 15, 17, and 19-20 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2017/0071483) in view of von Badinski, et al. (U.S PGPub No. 2019/0204865).  “Hydrogel and Microfluidic Enabling Technologies for Wearable Biomonitoring Devices: Sweat and ECG Sensing” by .  
Regarding claim 1, Wang teaches (Figure 1, elements 100, 155A, and 155B) a vital signs monitoring ring with integrated display (abstract, paragraphs [0015] and [0019]) comprising: (Figure 1, element 100) a ring housing (abstract, paragraph [0004] – ring body, e.g. ring housing), (Figure 1, elements 135 and 140 – first and second portions of interior surface 110, e.g. first and second windows) the ring housing comprising at least two windows (paragraph [0017]); and (Figure 1, element 165) a printed circuit board assembly (PCBA) layer configured to be attached to the ring housing (paragraph [0020] – The printed circuit board can be a flexible printed circuit board), the PCBA layer comprising: (Figure 1, elements 100, 155A, and 155B) a display section (paragraph [0019]); (Figure 1, elements 115, 120, 145) a sensor section (paragraphs [0016] and [0018]); (Figure 1, elements 125 – light emitter, 130 – photodetector, 135 – first window, 140 – second window) a transmission mode oximetry measurement section configured to be in alignment with the at least two windows (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface.  Generally diametric relative to interior surface, e.g. configured to be in alignment); wherein (Figure 1, elements 155A and 155B) the display section is configured to display physiological information signals associated with a user by sensing the physiological signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the The various biometric data measured by the device may be displayed on multiple displays).  Wang does not necessarily teach the limitations of instant claim 1, that is wherein the vital signs monitoring ring with integrated supply comprises a power supply; and a switch configured to power on the vital signs monitoring ring with integrated display via the power supply, wherein the display section is configured to display action parameters associated with a user by sensing the action signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the transmission mode oximetry measurement section.
Von Badinski teaches (Figure 1) a wearable computing device (WCD) in the form of a ring that can be worn on the finger of a human user (abstract).  Von Badinski teaches (Figure 3B) wherein the WCD comprises an interior window that contains sensor modules including a temperature sensor, a red LED, a light sensor, and an infra-red LED (paragraph [0167]).  Von Badinski teaches (Figure 2, elements 210 and 220) that the WCD contains a processor module and sensor modules that enable the WCD to perform multiple functions including pedometer, sleep monitor, heart rate sensor, pulse oximetry and skin temperature (paragraph [0169]).  Von Badinski teaches (Figure 15A, elements 1500 and 1516) that the internal housing of the WCD includes an internal housing that can include one or more windows that can allow electromagnetic radiation to pass therethrough, allowing it to fall incident upon components disposed within the housing and allowing EM radiation sources within the housing to exit the housing (paragraph [0207]).   Von Badinski also teaches (Figure 2, element 280) that the WCD can also include a battery module that provides electrical power for the WCD 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with the teachings of Von Badinski’s wearable computing device.  Both Wang and Von Badinski teach devices that are in the form of a ring to be worn on the user’s finger.  One of ordinary skill in the art would have recognized that both Wang and Von Badinski’s devices incorporate display devices that communicate measured biometric parameters to the user.  One of ordinary skill in the art would have recognized that although Wang does not specifically teach it, Wang’s device would have e.g., displaying the success of the heart rate target example or displaying steps walked or number of laps swum) associated with a user by sensing action signals (e.g., activity signals measured by an accelerometer of the device).  One of ordinary skill in the art would have wanted to implement such a parameter so that the user can monitor activity levels along with physiological parameters.  Implementing a feature to monitor activity levels is a good way to encourage users to be active, which can lead to physiological parameters that are in desirable ranges.  Therefore, claim 1 is unpatentable over Wang, et al. and Von Badinski, et al.

Regarding claim 3, Wang, in view of von Badinski, renders obvious the ring of claim 2, as stated hereinabove.  Wang also teaches wherein the PCBA layer further comprising: (Figure 1, element 120 – second electrode, e.g. first electrode) a first printed electrode printed on a top surface of the PCBA layer (paragraph [0016]); (Figure 1, element 115 – first electrode, e.g. second electrode) a second printed electrode printed on a bottom surface of the PCBA layer (paragraph [0016]); wherein (Figure 1, element 115) the second printed electrode contacts a user digit through a third window when the vital signs monitoring ring with integrated display is positioned on the digit Upon the user contacting the second electrode (e.g. first electrode), a single lead ECG is formed, which permits the device to measure the user’s heart activity).  Neither Wang nor Von Badinski specifically teach that the electrodes are silver-silver chloride electrodes or that there is a hydrogel layer connected to the second printed electrode.  
Albulbul teaches that “Ag/AgCl electrodes are classified as non-polarizable electrodes and considered as the universal electrodes in clinical measurements (e.g., ECG, EMG, and EEG)” (page 2).  Albulbul also teaches that Ag/AgCl electrodes “are associated with low electrode-skin impedance, low noise, and low motion artifact” (page 2).  Shay teaches that “ECG electrodes fall into two primary categories; dry and wet” (page 130).  Shay also teaches that “wet electrodes contain a conductive fluid that creates a continuous electrical connection between the electrode, normally silver/silver chloride (Ag/AgCl), and the skin, improving performance” (pages 130-131).  Shay further teaches that “hydrogels can be used as the wet material in bio electrodes due to their conductive and biocompatible nature” (page 131).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrodes used in Wang could have been Ag/AgCl electrodes and that a hydrogel could have been used.  One of ordinary skill would have known that Ag/AgCl electrodes are a common electrode used for measuring biological signals and would have recognized the potential of the electrodes and Wang to be Ag/AgCl.  One of ordinary skill in the art would have also been familiar with the use of hydrogels with electrodes when biosignals are being 

Regarding claim 4, Wang, in view of von Badinski, renders obvious the ring of claim 1, as stated hereinabove.  Wang also teaches wherein the transmission mode oximetry measurement components{YB:00926925.DOCX }-21-Attorney Docket No. JABI-158-A further comprising: (Figure 1, elements 125 and 135) first wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); (Figure 1, element 125 – includes red and infrared lights) second wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); and (Figure 1, element 130) photodiodes configured to capture transmitted light traveling through the digit (paragraph [0017]), wherein (Figure 1, elements 125, 130, 135, and 140) one of the first wavelength light emitting diodes and the second wavelength light emitting diodes, or the photodiodes are aligned in one window of the at least two windows (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface. Diametric, e.g. configured to be in alignment) and a remaining one of the first wavelength light emitting diodes and the second wavelength light emitting diodes, or the photodiodes are aligned in another window of the at least two windows (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface.  Diametric, e.g. configured to be in alignment).  Therefore, claim 4 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 5, Wang, in view of von Badinski, renders obvious the ring of claim 4, as stated hereinabove.  Wang also teaches wherein (Figure 1, element 160) the PCBA layer further includes a wireless component which is configured to transmit at least sensor data to a monitoring device (paragraph [0020]).  Therefore, claim 5 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 6, Wang, in view of von Badinski, renders obvious the ring of claim 4, as stated hereinabove.  Wang further teaches wherein the PCBA layer further comprises (Figure 2, element 215) a processor (paragraph [0024]), the processor configured to: (Figures 3 and 4) filter the captured light signal to determine a first wavelength signal and a second wavelength signal (paragraph [0017] – encoding and processing, e.g. filtering; paragraphs [0030]-[0031]); (Figures 3 and 4) generate an oximetry signal from the first wavelength signal and the second wavelength signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); (Figures 3-4) photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); determine absorption ratio measurements from the determined signal characteristics of the oximetry signal (paragraph [0017] – identifying light absorption data relative to the user’s finger); calibrate the absorption ratio measurements (paragraph [0017] – identifying light absorption data relative to the user’s finger. One of ordinary skill in the art would have found it obvious that the data would be calibrated in order to achieve reliable results.); and predict an oximetry level (paragraph [0017] – The PO (pulse oximeter) component may be configured to continuously monitor and measure the user’s oxygen saturation measurements, e.g. make a prediction.).  Therefore, claim 6 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 7, Wang, in view of von Badinski, renders obvious the ring of claim 1, as stated hereinabove.  Von Badinski also teaches wherein (Figure 9A, element 910) the ring housing further includes a charging port (paragraph [0177]), the power source configured to be charged via the charging port (paragraphs [0009], [0173], and [0177]).  Therefore, claim 7 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 8, Wang teaches (Figure 1, elements 100, 155A, and 155B) a vital signs monitoring ring with integrated display (abstract, paragraphs [0015] and [0019]) comprising: (Figure 1, elements 100, 155A, and 155B) a first layer having a display section (paragraph [0019]); (Figure 1, elements 115, 120, 145) a second layer light emitter, 130 – photodetector, 135 – first window, 140 – second window) a third layer having an oximetry sensor (paragraph [0017]), wherein (Figures 1 and 2) the first layer, the second layer, and the third layer are electrically and mechanically connected and collectively configured to be in a cylindrical configuration (paragraphs [0016] and [0017]), {YB:00926925.DOCX }-22-Attorney Docket No. JABI-158-Aand wherein (Figure 1, elements 155A and 155B) the display section is configured to display physiological parameters associated with a user by sensing the physiological signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the oximetry sensor (paragraph [0019] – The various biometric data measured by the device may be displayed on multiple displays).  Wang does not necessarily teach the limitations of instant claim 8, that is wherein a first layer has an activation switch, a second layer has a power supply, wherein activation of the activation switch powers on the vital signs monitoring ring with integrated display via the power supply, and wherein the display section is configured to display action parameters associated with a user by sensing the action signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the sensor section and the oximetry sensor.  
Von Badinski teaches (Figure 1) a wearable computing device (WCD) in the form of a ring that can be worn on the finger of a human user (abstract).  Von Badinski teaches (Figure 3B) wherein the WCD comprises an interior window that contains sensor modules including a temperature sensor, a red LED, a light sensor, and an infra-red LED (paragraph [0167]).  Von Badinski teaches (Figure 2, elements 210 and 220) that the WCD contains a processor module and sensor modules that enable the WCD to 
e.g., displaying the success of the heart rate target example or displaying steps walked or number of laps swum) associated with a user by sensing action signals (e.g., activity signals measured by an accelerometer of the device).  One of ordinary skill in the art would have wanted to implement such a parameter so that the user can monitor activity levels along with physiological parameters.  Implementing a feature to monitor activity levels is a good way to encourage users to be active, which can lead to physiological parameters that are in desirable ranges.  Therefore, claim 8 is unpatentable over Wang, et al. and Von Badinski, et al.

Regarding claim 10, Wang, in view of von Badinski, renders obvious the ring of claim 7, as stated hereinabove.  Wang also teaches wherein: (Figure 1, element 120 – second electrode, e.g. first electrode) the first layer includes a first printed electrode printed on a top surface of the first layer (paragraph [0016]); (Figure 1, element 115 – first electrode, e.g. second electrode) the third layer includes a second printed electrode printed on a bottom surface of the third layer (paragraph [0016]); wherein (Figure 1, element 115) the second printed silver-silver chloride electrode contacts a user digit when the vital signs monitoring ring with integrated display is positioned on the digit (paragraph [0016]), and wherein a sensor circuit is completed with the second printed silver-silver chloride electrode when the user touches the first printed silver-silver chloride electrode (paragraph [0016] – Upon the user contacting the second electrode (e.g. first electrode), a single lead ECG is formed, which permits the device to measure the user’s heart activity).  Neither Wang nor Von Badinski specifically teach that the electrodes are silver-silver chloride electrodes or that there is a hydrogel layer connected to the second printed electrode.  
Albulbul teaches that “Ag/AgCl electrodes are classified as non-polarizable electrodes and considered as the universal electrodes in clinical measurements (e.g., ECG, EMG, and EEG)” (page 2).  Albulbul also teaches that Ag/AgCl electrodes “are associated with low electrode-skin impedance, low noise, and low motion artifact” (page 2).  Shay teaches that “ECG electrodes fall into two primary categories; dry and wet” (page 130).  Shay also teaches that “wet electrodes contain a conductive fluid that creates a continuous electrical connection between the electrode, normally silver/silver 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrodes used in Wang could have been Ag/AgCl electrodes and that a hydrogel could have been used.  One of ordinary skill would have known that Ag/AgCl electrodes are a common electrode used for measuring biological signals and would have recognized the potential of the electrodes and Wang to be Ag/AgCl.  One of ordinary skill in the art would have also been familiar with the use of hydrogels with electrodes when biosignals are being retrieved.  Shay, along with Albulbul, provide evidence that shows the popularity of Ag/AgCl electrodes and shows that is common to use a hydrogel with Ag/AgCl electrodes.  One of ordinary skill in the art would have wanted to use Ag/AgCl electrodes because they are considered universal electrodes in clinical measurements and they are associated with low electrode-skin impedance, low noise, and low motion artifact.  One of ordinary skill in the art would have also wanted to use hydrogel because of its conductive and biocompatible nature.  This feature of hydrogels can allow the device to provide a clearer and constant biosignal.  Therefore, claim 10 is unpatentable over Wang, et al. and von Badinski, et al.
*Note: Claim 10 is being examined as if it were dependent on claim 8.

Regarding claim 11, Wang, in view of von Badinski, renders obvious the ring of claim 9, as stated hereinabove.  Wang also teaches wherein the oximetry sensor includes red and infrared lights) second wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); and (Figure 1, element 130) photodiodes configured to capture transmitted light traveling through the digit (paragraph [0017]). Therefore, claim 11 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 12, Wang, in view of von Badinski, renders obvious the ring of claim 11, as stated hereinabove.  Von Badinski also teaches wherein the oximetry sensor include reflective mode oximetry measurement components further comprising: photodiodes configured to capture transmitted light reflected from the digit (paragraph [0243]).
	Wang contains photodetectors that analyze the light that passes through the digit of the user.  As indicated above, von Badinski teaches wherein light can be analyzed that is reflected in order to determine blood oxygenation levels.  It would have been obvious to one of ordinary skill in the art that photodetectors used for determining pulse oximetry could be implemented to receive light that is reflected from the digit or passes through the digit.  Therefore, claim 12 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 13, Wang, in view of Von Badinski, renders obvious the ring of claim 10, as stated hereinabove.  Wang also teaches wherein the ring is further 

Regarding claim 14, Wang, in view of von Badinski, renders obvious the ring of claim 10, as indicated hereinabove.  Von Badinski also teaches wherein (Figure 9A, element 910) the ring shell further includes a charging port (paragraph [0177]), the power source configured to be charged via the charging port (paragraphs [0009], [0173], and [0177]).  Therefore, claim 14 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 15, Wang, in view of von Badinski, renders obvious the ring of claim 10, as stated hereinabove.  Wang further teaches wherein (Figure 2, element 215) the second layer further comprises a processor (paragraph [0024]), the processor configured to: (Figures 3 and 4) filter the captured light signal to determine a first wavelength signal and a second wavelength signal (paragraph [0017] – encoding and processing, e.g. filtering; paragraphs [0030]-[0031]); (Figures 3 and 4) generate an oximetry signal from the first wavelength signal and the second wavelength signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); (Figures 3-4) determine signal characteristics of the oximetry signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); determine absorption ratio measurements from the determined signal characteristics of the oximetry signal (paragraph [0017] – identifying light absorption data relative to the user’s finger); calibrate the absorption ratio measurements (paragraph [0017] – identifying light absorption data relative to the user’s finger. One of ordinary skill in the art would have found it obvious that the data would be calibrated in order to achieve reliable results.); and predict an oximetry level (paragraph [0017] – The PO (pulse oximeter) component may be configured to continuously monitor and measure the user’s oxygen saturation measurements, e.g. make a prediction.). Therefore, claim 15 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 16, Wang teaches (Figure 1, elements 100, 155A, and 155B) a vital signs monitoring ring with integrated display (abstract, paragraphs [0015] and [0019]) comprising: (Figure 1, elements 100, 155A, and 155B) a display layer (paragraph [0019]); and (Figure 1, elements 115, 120, 145) a sensor layer (paragraphs [0016] and [0018]) including at least (Figure 1, element 145) a temperature sensor (paragraph [0018]), and (Figure 1, elements 125 – light emitter, 130 – photodetector, 135 – first window, 140 – second window) a transmission mode oximetry sensor (paragraph [0017] – Light emitter is coupled to a first portion of interior surface and photodetector is coupled to second portion of interior surface, wherein first and second portions are generally diametric relative to interior surface.  Generally diametric relative to interior surface, e.g. configured to be in alignment), wherein (Figures 1 and 2) the display layer and the sensor layer are electrically and mechanically connected and The various biometric data measured by the device may be displayed on multiple displays).  Wang does not necessarily teach the limitations of instant claim 16, that is wherein the vital signs monitoring ring with integrated supply comprises a switch, wherein activation of an activation switch powers on the vital signs monitoring ring with integrated display via a power supply.  Wang also does not teach wherein the sensor layer includes an accelerometer, and wherein the display section is configured to display sensor data associated with a user by sensing signals from a digit of user wearing the vital signs monitoring ring with integrated display using at least the accelerometer.
Von Badinski teaches (Figure 1) a wearable computing device (WCD) in the form of a ring that can be worn on the finger of a human user (abstract).  Von Badinski teaches (Figure 3B) wherein the WCD comprises an interior window that contains sensor modules including a temperature sensor, a red LED, a light sensor, and an infra-red LED (paragraph [0167]).  Von Badinski teaches (Figure 2, elements 210 and 220) that the WCD contains a processor module and sensor modules that enable the WCD to perform multiple functions including pedometer, sleep monitor, heart rate sensor, pulse oximetry and skin temperature (paragraph [0169]).  Von Badinski teaches (Figure 15A, elements 1500 and 1516) that the internal housing of the WCD includes an internal 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang’s wearable biometric device with the teachings of Von Badinski’s wearable computing e.g., displaying the success of the heart rate target example or displaying steps walked or number of laps swum) associated with a user by sensing action signals (e.g., activity signals measured by an accelerometer of the device).  One of ordinary skill in the art would have wanted to implement such a parameter so that the user can monitor activity levels along with physiological parameters.  Implementing a feature to monitor activity levels is a good way to encourage users to be active, which can lead to physiological parameters that are in desirable ranges.  Therefore, claim 16 is unpatentable over Wang, et al. and Von Badinski, et al.

Regarding claim 18, Wang, in view of Von Badinski, renders obvious the ring of claim 16, as stated hereinabove.  Wang also teaches wherein: (Figure 1, element 120 – second electrode, e.g. first electrode) the display layer includes a first printed electrode first electrode, e.g. second electrode) the sensor layer includes a second printed electrode printed on a bottom surface of the sensor layer (paragraph [0016]); wherein (Figure 1, element 115) the second printed electrode contacts a user digit when the vital signs monitoring ring with integrated display is positioned on the digit (paragraph [0016]), and wherein a sensor circuit is completed with the second printed silver-silver chloride electrode when the user touches the first printed silver-silver chloride electrode (paragraph [0016] – Upon the user contacting the second electrode (e.g. first electrode), a single lead ECG is formed, which permits the device to measure the user’s heart activity).  Neither Wang nor Von Badinski specifically teach that the electrodes are silver-silver chloride electrodes or that there is a hydrogel layer connected to the second printed electrode.
Albulbul teaches that “Ag/AgCl electrodes are classified as non-polarizable electrodes and considered as the universal electrodes in clinical measurements (e.g., ECG, EMG, and EEG)” (page 2).  Albulbul also teaches that Ag/AgCl electrodes “are associated with low electrode-skin impedance, low noise, and low motion artifact” (page 2).  Shay teaches that “ECG electrodes fall into two primary categories; dry and wet” (page 130).  Shay also teaches that “wet electrodes contain a conductive fluid that creates a continuous electrical connection between the electrode, normally silver/silver chloride (Ag/AgCl), and the skin, improving performance” (pages 130-131).  Shay 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the electrodes used in Wang could have been Ag/AgCl electrodes and that a hydrogel could have been used.  One of ordinary skill would have known that Ag/AgCl electrodes are a common electrode used for measuring biological signals and would have recognized the potential of the electrodes and Wang to be Ag/AgCl.  One of ordinary skill in the art would have also been familiar with the use of hydrogels with electrodes when biosignals are being retrieved.  Shay, along with Albulbul, provide evidence that shows the popularity of Ag/AgCl electrodes and shows that is common to use a hydrogel with Ag/AgCl electrodes.  One of ordinary skill in the art would have wanted to use Ag/AgCl electrodes because they are considered universal electrodes in clinical measurements and they are associated with low electrode-skin impedance, low noise, and low motion artifact.  One of ordinary skill in the art would have also wanted to use hydrogel because of its conductive and biocompatible nature.  This feature of hydrogels can allow the device to provide a clearer and constant biosignal.  Therefore, claim 18 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 19, Wang, in view of von Badinski, renders obvious the ring of claim 18, as stated hereinabove.  Wang also teaches wherein the transmission mode oximetry sensor further comprising: (Figure 1, elements 125 and 135) first wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); (Figure includes red and infrared lights) second wavelength light emitting diodes configured to transmit light at the digit (paragraph [0017]); and (Figure 1, element 130) photodiodes configured to capture transmitted light traveling through the digit (paragraph [0017]).  Therefore, claim 19 is unpatentable over Wang, et al. and von Badinski, et al.

Regarding claim 20, Wang, in view of von Badinski, renders obvious the ring of claim 19, as stated hereinabove.  Wang also teaches wherein the sensor layer further comprises (Figure 2, element 215) a processor (paragraph [0024]), the processor configured to: (Figures 3 and 4) filter the captured light signal to determine a first wavelength signal and a second wavelength signal (paragraph [0017] – encoding and processing, e.g. filtering; paragraphs [0030]-[0031]); (Figures 3 and 4) generate an oximetry signal from the first wavelength signal and the second wavelength signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); (Figures 3-4) determine signal characteristics of the oximetry signal (paragraph [0017] – photodetector transmits the measurement the measurement data for subsequent encoding and processing; paragraphs [0030]-[0031]); determine absorption ratio measurements from the determined signal characteristics of the oximetry signal (paragraph [0017] – identifying light absorption data relative to the user’s finger); calibrate the absorption ratio measurements (paragraph [0017] – identifying light absorption data relative to the user’s finger. One of ordinary skill in the art would have found it obvious that the data would be calibrated in order to achieve reliable results.); The PO (pulse oximeter) component may be configured to continuously monitor and measure the user’s oxygen saturation measurements, e.g. make a prediction.).  Therefore, claim 20 is unpatentable over Wang, et al. and von Badinski, et al.

Claim 2, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (U.S PGPub No. 2017/0071483) and von Badinski, et al. (U.S PGPub No. 2019/0204865), further in view of Wasson, et al. (U.S Patent No. 10,918,289). 
Regarding claims 2, 9, and 17, Wang, in view of von Badinski, renders obvious the ring of claim 1 and claim 7, as stated hereinabove.  Wang further teaches (Figure 1, element 100) wherein the sensor section includes at least one of an electrocardiogram (ECG) sensor (paragraph [0016]) and (Figure 1, element 145) a temperature sensor (paragraph [0018]).  Von Badinski further teaches wherein the sensor section includes at least one of an accelerometer (paragraph [0167]).  Neither Wang nor von Badinski teach the limitation of instant claim 2, that is wherein the sensor section includes at least one of a pH sensor.
Wasson teaches a ring-shaped wearable device for detecting biometrics with a light source and a photodetector directed towards a digit wearing the ring-shaped device (abstract).  Wasson teaches that the device is capable of detecting pulse oximetry (Column 1, lines 6-20).  Wasson teaches (Figure 5, element 510) that the ring may include environmental sensors such as accelerometers (Column 8, lines 61-64).  Wasson teaches (Figure 8, element 806) that the device includes a display that can display heartrate, ECG data, blood oxygen saturation levels, and other metrics of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Wang and von Badinski with the teachings of Wasson.  Like Wang and von Badinski, Wasson teaches vital signs monitoring ring that is capable of measuring physiological and activity levels.  One of ordinary skill in the art would have wanted a device to be able to measure as many parameters as possible in order to get a more complete view of a user’s health.  One of ordinary skill in the art would have found it obvious to incorporate such measures of physiological and activity parameters since the combined teachings of Wang, von Badinski, and Wasson show that ring vital signs monitoring device is capable of including a temperature sensor, an accelerometer, a temperature sensor, and a pH sensor.  One of ordinary skill in the art would want a pH sensor because it is important that the pH of blood stay within a specified range for the body’s metabolic processes and systems to work well.  Therefore, claims 2, 9, and 17 are unpatentable over Wang, et al., von Badinski, et al., and Wasson, et al.  
*Note: Claim 9 is being examined as if it were dependent on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moon, et al. (U.S PGPub No. 2019/0029536) teaches a body-worn system that continuously measures pulse oximetry and blood pressure, along with .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792